Citation Nr: 0818149	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1960 to October 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.  

The veteran elected in his March 2006 substantive appeal to 
have a videoconference hearing before a Veterans Law Judge of 
the Board.  However, in a May 2006 statement, the veteran 
withdrew the request for a hearing and asked that his appeal 
be forwarded to the Board for a decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA afford the claimant a clinical 
examination where appropriate.  

Following a review of the claims file, the Board finds that 
further development is required under the VCAA regarding the 
veteran's claim.  In this case, the record contains 
inconsistent reports of psychiatrists who examined the 
veteran.  On VA fee-basis examination in May 2005, following 
review of the veteran's claims file and medical records, the 
psychiatrist diagnosed the veteran with dysthymic disorder 
and assigned a GAF score of 80.  The veteran submitted a 
private psychiatrist's report of psychiatric assessment of 
the veteran in October 2005.  The diagnosis was major 
depression, single episode, severe, and a GAF score of 40 was 
assigned.  It is unclear whether the veteran's claims folder 
was reviewed by the examiner.  The Board further notes that 
the record is devoid of any treatment records since the 
October 2005 examination.  Based on the foregoing, the Board 
finds that a contemporaneous VA examination is necessary to 
evaluate the current level of severity of the veteran's 
service-connected dysthymic disorder, and to reconcile the 
conflicting findings noted above.  38 U.S.C.A. § 5103A(d) 
(West 2002); see also Caffrey v. Brown, 6 Vet. App. 377 
(1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). 

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and request that he 
provide any more contemporaneous treatment 
records for his dysthymic disorder.  If 
these reports are not in the veteran's 
possession, the veteran should provide the 
dates and places of treatment on provided 
VA Forms 21-4142, Authorization and Consent 
to Release Information.  After securing any 
necessary authorization or medical 
releases, request and associate with the 
claims file legible copies of the veteran's 
complete treatment reports from all sources 
identified.  

2.	After associating any evidence received 
in response to the above request to the 
claims folder, schedule the veteran for a 
VA examination to determine the current 
nature and extent of his service-connected 
dysthymic disorder, and to reconcile the 
disparity in the GAF score assigned on VA 
fee-basis examination in May 2005 with the 
GAF score assigned by a private 
psychiatrist on examination in October 
2005.  All necessary tests and studies 
should be conducted.  All pertinent 
symptoms should be described in full.  The 
claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should clearly indicate 
that such review was performed.  All 
opinions expressed should be accompanied by 
complete rationales.

3.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



